Exhibit 10.3
July 26, 2018
Brian Wiley


Re: Separation and Release Agreement
Dear Brian:
This letter sets forth the terms of the separation agreement (the “Agreement”)
that NewLink Genetics Corporation (the “Company”) is offering to aid in your
employment transition.
1. Separation Date. You hereby resign as Chief Commercial Officer of the
Company, and from any other office or position you may hold with the Company or
any affiliated entity, effective as of July 27, 2018. Within six (6) days after
the Separation Date, the Company will pay you all accrued base salary and all
remaining accrued but unused vacation earned for your services through the
Separation Date, less applicable payroll deductions and withholdings. You are
entitled to these payments regardless of whether or not you sign this Agreement.


2. Expense Reimbursements. You agree that, within thirty (30) days of the
Separation Date, you will submit to the Company your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.


3. Severance Benefits. In consideration for the general release of claims and
the ADEA Waiver you are providing in Section 13 (Release of Claims; ADEA Waiver)
of this Agreement, and for all other promises you are making and obligations you
are undertaking by entering into this Agreement, allowing it to become fully
effective and non-revocable, and for complying with its terms, the Company shall
provide you with the severance payments and benefits (collectively, the
“Severance Benefits”) described below. Except as expressly provided otherwise,
all cash benefits shall be paid subject to applicable payroll deductions and
withholdings.


(a) Cash Severance. 


(i)  Initial Severance Payment. On the first regularly scheduled payroll pay
date after the Effective Date (as defined in Section 13(e) (ADEA Waiver) of this
Agreement), the Company will pay you a lump sum severance payment of $18,535
(the “Initial Severance Payment”), reflecting the difference between your annual
salary before your voluntary July 2017 pay reduction, and your current annual
salary, for a period of six months.


(ii)  2018 Bonus. The Company also will pay you a bonus for your 2018 services
(the “Bonus Payment”) calculated as follows: (i) $68,116 (representing
seven-twelfths of your Target Bonus as set forth in your Employment Agreement
based on your current salary level), multiplied by the percentage completion of
the Company’s 2018 corporate (“2018 Goals”). The 2018 Goals were established by
the Board in March 2018. You understand that the Board’s decision regarding the
attainment of those Goals, shall be final and binding. The Bonus Payment will be
paid to you no later than the time 2018 bonuses are paid to other executives,
and in any event not later than March 15, 2019.


(iii)  Continuation Payments. Consistent with the severance provisions set



--------------------------------------------------------------------------------

Exhibit 10.3
forth in Sections 9(g) and 11 of your Employment Agreement with the Company
dated January 4 2016 (the “Employment Agreement”), The Company will pay you cash
severance equal to $166,815, representing the base salary provided in your
Employment Agreement, after giving effect to the reduction by the Amendment
dated July 26, 2017, for a period of six (6) months (the “Salary Continuation
Payment”). As required by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”), the Salary
Continuation Payment shall be paid upon the first regularly scheduled payroll
date that is six (6) months after the Separation Date, on which date the Company
will pay to you (or your beneficiaries) a lump sum amount equal to the sum of
the Salary Continuation Payment. No interest will be paid to you on any amounts
for which payment is delayed pursuant to the foregoing provision.


(b)  Healthcare Continuation Coverage Payments.


(i)  COBRA Election. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you may be eligible to continue your group health insurance
benefits at your own expense after the Separation Date.


(ii)  COBRA Premiums. As an additional severance benefit, if you timely elect
continued coverage under COBRA, the Company will reimburse you for the COBRA
premiums you pay to continue your basic medical coverage (including coverage for
any eligible dependents, if applicable, but excluding dental and vision
insurance coverage) (the “COBRA Premiums”) through the period (the “COBRA
Premium Period”) starting on the Separation Date and ending on the earliest to
occur of: (i) six (6) months after the Separation Date; (ii) the date you become
eligible for group health insurance coverage through a new employer; or (iii)
the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you shall immediately provide written
notification of such event to the Company’s Human Resources Manager. You must
submit to the Company documentary proof of the fact and amount of any COBRA
Premiums paid within sixty (60) days of making such payment, in order to be
reimbursed hereunder. Reimbursements will be paid within thirty (30) days of
submission.


(iii)  Alternative Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot
reimburse the COBRA Premiums without a substantial risk of violating applicable
law (including but not limited to the 2010 Patient Protection and Affordable
Care Act, as amended by the 2010 Health Care and Education Reconciliation Act),
the Company instead shall pay you, on the first day of each calendar month
following such determination, a fully taxable cash payment which, after taxes,
is equal to the COBRA Premium amount the Company would have otherwise reimbursed
you for that month (assuming a 35% tax rate) (such amount, the “Alternative Cash
Payment”), for the remainder of the COBRA Premium Period. You may, but are not
obligated to, use such Alternative Cash Payments toward the cost of COBRA
premiums.


(c) Equity. You have been granted options to purchase shares of the Company’s
common stock (the “Options”) and certain restricted stock units (the “RSUs,” and
together with the Options, the “Awards”) pursuant to the Company’s 2009 Equity
Incentive Plan (the “Plan”). Under the terms of the applicable governing
agreements and Plan documents, vesting of any unvested Awards would cease on the
Separation Date. As an additional severance benefit, the Company will
(i) accelerate the



--------------------------------------------------------------------------------

Exhibit 10.3
vesting of the outstanding and unvested Awards set forth on Exhibit B (the
“Subject Awards”) so that you are credited with an additional twelve (12) months
of vesting as of the Separation Date (the “Accelerated Vesting”); and
(ii) extend the exercise period under the governing agreements and Plan
documents so that you have one (1) year from the Separation Date to exercise any
vested Subject Awards (including any Awards accelerated hereunder) (the
“Extended Exercise Period”). To the extent that any performance criteria under
any Award have not been satisfied as of the Separation Date, such Awards shall
terminate as of the Separation Date. Except as expressly provided in this
Section, the Options and RSUs will continue to be governed by the terms of the
governing agreements and Plan documents. You acknowledge and agree that the
Extended Exercise Period may convert any portion of the Options that were
incentive stock options into non-qualified stock options, thereby changing their
tax treatment; and you should seek advice from your own tax advisors about this
extension.


(d)  409A Compliance. It is intended that the Severance Benefits provided to you
hereunder comply with, or be exempt from, Section 409, and that any ambiguities
herein will be interpreted to so comply and/or be exempt from Section 409A. It
is intended that all of the benefits and payments under this Agreement satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulations Sections 1.409A‑1(b)(4), 1.409A‑1(b)(5)
and 1.409A‑1(b)(9), and this Agreement will be interpreted accordingly. To the
extent not so exempt, this Agreement (and any definitions hereunder) will be
interpreted in a manner that complies with the Section 409A requirements. For
purposes of Section 409A, your right to receive any installment payments under
this Agreement (whether severance payments, reimbursements or otherwise) shall
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. If the period of time you could sign this Agreement
crosses over two calendar years, the Agreement shall be deemed to have become
effective on the last possible date it could become effective.


4. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive after the
Separation Date any additional compensation, severance or benefits, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). By way of example, you
acknowledge that you have not earned and are not owed any bonus, incentive
compensation, commissions or equity (other than as provided or referenced
herein) from the Company.


5. Return of Company Property. No later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property or information in your possession or
control (collectively, “Company Property”), including, but not limited to:
Company hardcopy and softcopy files, databases, notes, emails, correspondence,
financial and operational information, current or potential customer lists and
contact information, product and services information, research and development
information, drawings, records, plans, forecasts, reports, payroll information,
spreadsheets, studies, analyses, compilations of data, proposals, agreements,
sales and marketing information, personnel information, specifications, code,
software, electronically or computer-recorded information, tangible property and
equipment (including, but not limited to, computing and communications devices,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company and all
reproductions thereof in whole or in part and in any medium. You shall make a
diligent search to locate any such Company Property by the close of business on
the Separation Date. In addition, if you have used any personally owned
computing or communication device, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or



--------------------------------------------------------------------------------

Exhibit 10.3
proprietary data, materials or information of the Company, then within five (5)
business days after the Separation Date, you shall permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to make any
such device or system available for inspection and analysis by the Company, upon
its reasonable request, in order to permit the Company to determine whether you
are in compliance with this provision. Your timely compliance with the
provisions of this Section is a precondition to your receipt of the Severance
Benefits and other benefits provided hereunder.


6. Proprietary Information, Non-Solicitation and Non-Competition Obligations.
You acknowledge and agree to abide by your continuing obligations under your
Employee Proprietary Information, Inventions, Non-Competition, and
Non-Solicitation Agreement with the Company (the “Proprietary Information
Agreement” attached hereto as Exhibit A), effective as of the beginning of your
employment with the Company and continuing after the Separation Date, including
but not limited to your obligations not to use or disclose any confidential or
proprietary information of the Company and to comply with your post-employment
non-competition and non-solicitation restrictions.


7. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Agreement insofar as such disclosure may
be required by law. Nothing herein shall alter any corporate or other reporting
right or obligations applicable to the Company.


8. Non-Disparagement. Both you and the Company (through its officers and
directors only, and only for so long as they serve in such capacities) agree not
to disparage the other party, and the other party’s officers, directors,
employees, shareholders and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation; provided that
both you and the Company may respond accurately and fully to any question,
inquiry or request for information when required by legal process.


9. Public Statements. Both the Company and you shall respond to third party
inquiries, and the Company shall issue a press release, effectively stating that
you have resigned from your position as Chief Commercial Officer, and from your
employment with the Company, effective as of the Separation Date. The content of
such press release will be mutually agreed.


10. References. In response to any request for references from a prospective
employer, the Company will verify only your last job title and dates of
employment.


11. Cooperation.


(a) Transition Briefings. Prior to and after the Separation Date, you agree to
cooperate fully with the Company in all matters relating to the transition of
your work and responsibilities on behalf of the Company, including, but not
limited to, transitioning any work relationships and providing oral and written
briefings (as requested) with respect to any past or present work activities and
institutional knowledge, to such other persons as may be designated by the
Company. You agree to make yourself available to respond to such inquiries with
reasonable promptness, either telephonically or by email (as requested), unless
the Company requests that you come to the Company for such discussion or to
review certain documents or materials related to the inquiry.





--------------------------------------------------------------------------------

Exhibit 10.3
(b) No Voluntary Adverse Assistance. You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any third party (including both persons and
entities) in connection with any claim or cause of action of any kind brought
against, or being prepared against, the Company by any third party, nor shall
you induce or encourage any person or entity to bring such claims; provided,
however, that nothing herein shall limit or restrict your right to engage in any
of the protected activities described in Section 14 (Protected Rights) below.


(c) Other Voluntary Cooperation. You agree to cooperate fully with the Company
in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during your
employment with the Company. Such cooperation includes, without limitation,
making yourself available to the Company upon reasonable notice, without
subpoena, to provide complete, truthful and accurate information in witness
interviews, depositions, and trial testimony. The Company will reimburse you for
reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding forgone wages, salary, or other compensation), and will
make reasonable efforts to accommodate your scheduling needs. In addition, you
agree to execute all documents (if any) necessary to carry out the terms of this
Agreement.
12. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.


13. Release of Claims.  In exchange for the Severance Benefits, including the
Salary Continuation Payments, the reimbursement of your COBRA Premiums (or
Alternative Cash Payments), the Accelerated Vesting, and all other consideration
provided to you by the Company under this Agreement that you would not otherwise
be entitled to receive (the “Release Consideration”), you agree to the terms
below.


(a) General Release. You hereby generally and completely release the Company and
its parent or subsidiary entities, successors, predecessors and affiliates, and
its and their directors, officers, employees, consultants, shareholders, agents,
attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, arising from or in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).


(b) Scope of Release. The Released Claims include, but are not limited to: (1)
all claims arising from or in any way related to your employment with the
Company, or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company (except as expressly provided in this
Agreement), including but not limited to salary, bonuses, commissions, vacation
pay, PTO, expense reimbursement, severance pay, fringe benefits, profit sharing,
stock, stock options, or any other ownership or equity interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing, including but not limited to
any claims arising under or based on your initial employment offer letter or
subsequent Employment Agreement (including claims for severance benefits
thereunder); (4) all tort claims, including but not limited to claims for
battery, negligence, fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims in all jurisdictions, including but not limited to claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964, the federal Americans with
Disabilities Act of 1990, the federal



--------------------------------------------------------------------------------

Exhibit 10.3
Family and Medical Leave Act (, the Equal Pay Act of 1963, the Fair Labor
Standards Act, the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act (together, the “ADEA”), the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act (and all similar state and local laws), the Iowa Civil Rights
Act of 1965, the Iowa Wage Payment Collection Law, the Texas Commission on Human
Rights Act, the Texas Payday Law, the Texas Labor Code, and any statute or
regulation administered by the Texas Workforce Commission.


(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (1) rights to apply for
unemployment insurance benefits; (2) rights to workers’ compensation disability
benefits, claims and payments, if applicable; (3) any rights or claims for
indemnification pursuant to any written indemnification agreement with the
Company to which you are a party, or under Company bylaws or articles, or under
applicable law; (4) any rights which are not waivable as a matter of law; or (5)
any claims for breach of this Agreement. You represent and warrant that, other
than the Excluded Claims, you are not aware of any claims you have or may have
against any of the Released Parties that are not included in the Released
Claims.


(d) ADEA Waiver. You further specifically agree that, as part of the Released
Claims, you are releasing any claims that you could assert under the ADEA (the
“ADEA Waiver”). You acknowledge that: you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA; that the Release Consideration
is being given in partial consideration for the ADEA Waiver; and that the
Release Consideration is in addition to anything of value to which you were
already entitled. You further acknowledge that you have been advised, as
required by the ADEA, that: (1) this ADEA Waiver does not apply to any rights or
claims that arise after the date you sign this Agreement; (2) you should consult
with an attorney prior to signing this Agreement (although you may choose
voluntarily not to do so); (3) you have forty-five (45) days to consider this
Agreement (although you may choose voluntarily to sign it earlier); (4) you have
seven (7) days following the date you sign this Agreement to revoke the
Agreement (in a written revocation provided to and received by the Company’s CEO
within the 7-day revocation period); and (5) the Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement, provided that you have not timely
revoked it (the “Effective Date”). You understand and agree that, if you revoke
the ADEA Waiver, you will not be entitled to the Release Consideration.


14. Protected Rights. Nothing in this Agreement shall prevent you from
challenging the validity of the release of claims provided herein in a legal or
administrative proceeding. You further understand that nothing in this Agreement
(including, without limitation, Section 7 (Confidentiality), Section 8
(Non-Disparagement) and Section 13 (Releases of Claims) above): limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”); prevents any party from providing
information or disclosing the fact or terms of this Agreement as part of any
government investigation: or prohibits any party from reporting possible
violations of law or regulation to any Government Agencies or self-regulating
entity under applicable law (including, but not limited to, the U.S. Securities
and Exchange Commission’s Whistleblower Rule, of Section 21F of the U.S.
Securities Exchange Act of 1934, as amended). While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, to the maximum extent
permitted by law, you are otherwise waiving any



--------------------------------------------------------------------------------

Exhibit 10.3
and all rights you may have to individual relief based on any of the Released
Claims and any rights you have waived by signing this Agreement.


15. Representations. You hereby represent that, except for amounts to be paid to
you under this Agreement, you have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which you are eligible, pursuant to the Family and Medical Leave Act or
otherwise, and have not suffered any on-the-job injury for which you have not
already filed a claim.


16. General. This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other agreements, promises, warranties
or representations concerning its subject matter (including but not limited to
your Employment Agreement with the Company). This Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Iowa
without respect to conflicts of law principles. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Agreement, or rights hereunder, must be in writing to be
effective and shall not be deemed to be a waiver of any successive or other
breach or rights hereunder. This Agreement may be executed in counterparts which
shall be deemed to be part of one original, and facsimile, .PDF and electronic
signatures shall be equivalent to original signatures.






--------------------------------------------------------------------------------

Exhibit 10.3
To accept the terms set forth above, please sign and date this Agreement and
return the fully‑executed Agreement to the Company within 21 days after the
Separation Date.
We wish you the best in your future endeavors.
Sincerely,
NewLink Genetics Corporation
By: _/s/ Charles J. Link, Jr. M.D.
Charles J. Link, Jr., M.D.
Chairman, Chief Executive Officer, and Chief Scientific Officer


Exhibit A -Proprietary Information Agreement
Understood and Agreed:
_/s/ Brian Wiley
Brian Wiley


__7/26/2018
Date







--------------------------------------------------------------------------------

Exhibit 10.3
Exhibit A
Proprietary Information Agreement





--------------------------------------------------------------------------------

Exhibit 10.3
Exhibit B
Options Subject to Twelve-Month Acceleration and Extended Exercise Period





Grant Date Grant Number Options Option
Price 1/14/2013 100687 29693 11.79 1/14/2013 100687N 174307 11.79 8/9/2016 101243 0 10.78 8/9/2016 101243N 30000 10.78 1/3/2017 101383 9787 10.55 1/3/2017 101383N 65213 10.55 3/9/2018 800016-1 14076 7.85 3/9/2018 800016-1N 40924 7.85 3/9/2018 800016-2 9163 7.85 3/9/2018 800016-4 9174 7.85 3/9/2018 800016-3 9163 7.85 3/9/2018 800016-5 13750 7.85 3/9/2018 800016-6 13750 7.85 





RSUs Subject to Twelve-Month Acceleration and Extended Exercise Period





Award Date Award Number RSUs 1/2/2015 300052 1,850 1/4/2016 300076 3,191 








